FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                  January 29, 2010
                                TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                    Clerk of Court

 C. ELI-JAH HAKEEM
 MUHAMMAD, a/k/a Christopher
 Mitchell,

              Petitioner - Appellant,                   No. 09-1471
                                                       (D. Colorado)
 v.                                             (D.C. No. 09-cv-00049-ZLW)

 RON WILEY, FCC/ADMAX Warden,

              Respondent - Appellee.


                           ORDER AND JUDGMENT *


Before HARTZ, ANDERSON, and TYMKOVICH, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10 th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      Appellant and petitioner C. Eli-Jah Hakeem Muhammad, a/k/a Christopher

Mitchell, appeals the district court’s order denying his 28 U.S.C. § 2241 petitions,

which claimed violations of his due process rights during disciplinary proceedings

relating to two incident reports. 1 For the following reasons, we affirm.

      Mr. Muhammad is in the custody of the United States Bureau of Prisons at

ADMAX Florence. The two incident reports (“IR”) in question, IR #1703408 and

IR #1703407, relate to the same infraction which occurred on February 25, 2008,

when Mr. Muhammad sprayed both a fellow inmate and a prison officer with

urine from a shampoo bottle. In IR #1703408, Mr. Muhammad was charged with

spraying another inmate with urine and in IR #1703407, he was charged with

spraying an officer with urine. A single disciplinary hearing addressed both

incidents. The outcome of the hearing was that Mr. Muhammad was assigned

varying days of disciplinary segregation and restrictions on the use of certain



      1
          As the district court stated with regard to Mr. Muhammad:

      Applicant is a prolific filer of both prisoner complaints and of § 2241
      actions in this Court. Applicant is subject to 28 U.S.C. § 1915(g)
      restrictions in prisoner complaint actions. He has also filed six
      previous § 2241 actions, all of which address disciplinary actions and
      have been dismissed for failure to state a violation of Applicant’s due
      process rights under Wolff v. McDonnell, 418 U.S. 539, 556 (1974).
      Five of the six previous § 2241 actions have been affirmed on appeal.
      The sixth § 2241 action is pending on appeal.

Muhammad v. Wiley, 2009 WL 3172714, at *1 (D. Colo. Oct. 2, 2009) (footnote
omitted).

                                          -2-
amenities, and he was deprived of certain good conduct time. Mr. Muhammad

unsuccessfully pursued an administrative appeal.

      Mr. Muhammad then filed these § 2241 habeas petitions. He raised seven

claims in one petition and four in the other, alleging a deprivation of his

procedural and substantive due process rights because prison officials failed to

follow the Code of Federal Regulations and either violated the requirements in

Wolff v. McDonnell, 418 U.S. 539, 556 (1974), or violated his Fifth Amendment

rights. The district court denied one of his habeas petitions. Muhammad v.

Warden, 2009 WL 440888 (D. Colo. Feb. 18, 2009), rev’d, Muhammad v. Wiley,

341 Fed. Appx. 359 (10 th Cir. July 16, 2009) (unpublished). On appeal, this court

reversed and remanded the matter, finding that, although Mr. Muhammad had

filed two separate § 2241 applications, one on January 13, 2009, and the other on

January 27, 2009, the district court had only addressed the merits of one (the

January 27 application).

      On remand, the district court addressed both applications, reaffirming the

denial of the January 13, 2009, application and denying the other application and

dismissing the action. The court also denied Mr. Muhammad permission to

proceed on appeal in forma pauperis. This appeal followed.

      We review de novo the district court’s denial of Mr. Muhammad’s § 2241

applications. See Bradshaw v. Story, 86 F.3d 164, 166 (10 th Cir. 1996). While

Mr. Muhammad’s hand-written, pro se brief is extremely hard to decipher, we

                                          -3-
have done our best to discern his arguments. He presents ten issues:

(1) “violation of the 1st Wolff factor: whether there was ineffective notice of

disciplinary charges”; (2) “violation of the 3rd Wolff factor: whether pro se

appellant was denied the right to present documentary evidence in his defense”;

(3) “whether there was ‘some evidence’ in the record to support an adverse prison

disciplinary decision”; (4) “whether there was a deprivation of

procedural/substantive due process in connection of [sic] revoked good-time

credits”; (5) “violation of the 1st Wolff factor: whether there was ineffective

notice of disciplinary charges on incident report No. 1703408”; (6) “violation of

the 4th Wolff factor: whether pro se appellant been [sic] afforded the procedural

due process to which he was entitled”; (7) “violation of the 3rd Wolff factor:

denial to call requested witness in incident report #1703408”; (8) “violation of the

3rd Wolff factor: whether pro se appellant was denied the right to present

exculpatory evidence in his defense in incident report # 1703408”; (9) “whether

disciplinary action not based on evidence adduced at the admin D.H.O. hearing on

incident report #1703408”; (10) “whether there was a deprivation of

procedural/substantive due process in connection of [sic] removed good-time

credits relating to incident report #1703408.” Appellant/Petitioner’s Op. Br. at 3-

12.

      It appears that Mr. Muhammad raised all of these issues before the district

court, and the court addressed them in its two opinions issued in this case. We

                                         -4-
have read the entire record and have carefully read Mr. Muhammad’s submissions

to the best of our ability. We cannot improve on the district court’s discussion

and analysis of Mr. Muhammad’s arguments, and we therefore affirm the district

court’s denial of Mr. Muhammad’s § 2241 applications for substantially the

reasons stated in its decisions dated February 18, 2009, and October 2, 2009.

      For the foregoing reasons, we AFFIRM the denial of Mr. Muhammad’s

petitions. We DENY Mr. Muhammad leave to proceed on appeal in forma

pauperis.

      As indicated above, Mr. Muhammad is a prolific filer. This is his seventh

§ 2241 action challenging disciplinary proceedings. We caution Mr. Muhammad

that repetitive proceedings arguing meritless issues may subject him to sanctions.

See In re Winslow, 17 F.3d 314, 316 (10 th Cir. 1994) (en banc); Braley v.

Campbell, 832 F.2d 1504, 1510 (10 th Cir. 1987).

                                               ENTERED FOR THE COURT


                                               Stephen H. Anderson
                                               Circuit Judge




                                         -5-